THREADGILL, Acting Chief Judge.
Herman Tucker appeals a sentence imposed upon resentencing after appeal. He claims the sentence was erroneously enhanced by a law enforcement protection multiplier, which was included on the sentencing guidelines scoresheet pursuant to section 921.0014(1), Florida Statutes (1995). The State concedes that the law enforcement protection multiplier was improperly applied in this case. Tucker failed to first raise this issue in the trial court as required by Florida Rule of Appellate Procedure 9.140(d). We, therefore, affirm without prejudice to Tucker to file a motion to correct his sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
BLUE and CASANUEVA, JJ., concur.